DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Taylor (US 2002/0143344).
Regarding claim 1 and 11, Messerly discloses an ultrasonic surgical instrument (fig.1; ultrasonic system 10), comprising: a housing (fig.1; housing 16); a waveguide (fig.1; ultrasonic transmission waveguide 46, see [0302]) extending distally from the housing and defining a longitudinal axis (fig.1); an ultrasonic blade (fig.1; end effector 50) disposed at a distal end of the waveguide (fig.1); and a compact ultrasonic transducer (fig.1; transducer 14) supported by the housing (fig.1) and coupled to the waveguide such that ultrasonic energy produced by the compact ultrasonic transducer is transmitted along the waveguide to the ultrasonic blade for treating tissue therewith [0302], the compact ultrasonic transducer including: a proximal hub (end-bell 20); a piezoelectric rod array (fig.1; piezoelectric elements 32) including a plurality of piezoelectric (fig.1); and a distal horn (fig.1; fore-bell 22 including velocity transformer 28) including a distal connector (fig.1; stud 48) configured to engage the waveguide [0302], he proximal hub and the distal horn configured to engage one another to retain 
However, in this embodiment (fig.1), Messerly does not disclose the plurality of piezoelectric being rod; the proximal hub including a plurality of indentations arranged in a radial pattern and an end portion of each piezoelectric rod of the plurality of piezoelectric rods configured to be inserted into one of the indentations of the plurality of indentations such that the plurality of piezoelectric rods are disposed about a longitudinal axis of a waveguide. 
In another embodiment (fig.115A-C), Messerly teaches ultrasonic transducer 10200 includes proximal hub (fig.115A-C; a housing 10202) including a plurality of indentations (fig.115B; a plurality of slots 10204a, 10204b, see also [0570]) arranged in a radial pattern and an end portion of each piezoelectric rod of the plurality of piezoelectric rods configured to be inserted into one of the indentations of the plurality of indentations such that the plurality of piezoelectric rods are disposed about a longitudinal axis of a waveguide [0570]. The slots can vary in number and orientation so that the piezoelectric elements can be placed in alternative configurations within the housing 10202. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment (fig.1) with the proximal hub including a plurality of indentations arranged in a radial pattern and an end portion of each piezoelectric rod of the plurality of piezoelectric rods configured to be inserted into one of the indentations as taught by the second embodiment (fig.115A-C) for the purpose of being able to insert the piezoelectric elements in a various orientation. The combined embodiments does not specifically teach the piezoelectric array being rod shape. 

Regarding claim 2 and 12, Messerly in view Taylor teaches wherein the proximal hub and the distal horn are configured to directly engage one another to retain the piezoelectric rod array therebetween (fig.1 of Messerly).
Regarding claim 3 and 13, Messerly in view Taylor teaches wherein the proximal hub and the distal horn are configured to indirectly engage one another to retain the piezoelectric rod array therebetween (fig.1 of Messerly).
Regarding claim 4 and 14, Messerly in view Taylor teaches further comprising a bolt (fig.1; threaded member extending from end-bell 20 to fore-bell 22) engaged between the proximal hub and the piezoelectric rod array, the bolt indirectly engaging the proximal hub and the distal horn with one another to retain the piezoelectric rod array therebetween ([0297] of Messerly).
Regarding claim 5, Messerly in view Taylor teaches the ultrasonic transducer according to claim 4, wherein the bolt is disposed in parallel orientation relative to the plurality of piezoelectric rods with the plurality of piezoelectric rods radially-symmetrically disposed about the bolt (fig.1 of Messerly).
Regarding claim 6 and 15, Messerly in view Taylor teaches wherein the proximal hub and the distal horn cooperate to define an enclosure enclosing the piezoelectric rod array therein (fig.1 of Messerly).
Regarding claim 9, Messerly in view Taylor teaches the ultrasonic transducer according to claim 7, further comprising an electrode (fig.1; positive electrodes 34 or negative electrodes 36) disposed between the proximal hub and the piezoelectric rod array, the electrode configured to communicate electrical energy at a second, different potential to the piezoelectric rod array ([0298] of Messerly).
Regarding claim 10, Messerly in view Taylor teaches the ultrasonic transducer according to claim 1, further comprising an internal cartridge (a bore extending through the center which can be configured to receive the threaded member of end-bell 20 of Messerly) the disposed between the proximal hub and the distal horn and configured to retain the plurality of piezoelectric rods therein ([0298] of Messerly).
Regarding claim 18, Messerly in view Taylor teaches the ultrasonic surgical instrument according to claim 16, further comprising an electrode (fig.1; positive electrodes 34 or negative electrodes 36 of Messerly) disposed between the proximal hub and the piezoelectric rod array, the electrode configured to communicate electrical energy at a second, different potential to the piezoelectric rod array ([0298] of Messerly).
Regarding claim 19 and 20, Messerly in view Taylor teaches the claimed above. In this embodiment, Messerly does not disclose further comprising a clamp arm movable relative to the ultrasonic blade from an open position to a clamping position for clamping tissue therebetween and a movable handle associated with the housing and operably coupled to the clamp arm such that actuation of the movable handle moves the clamp arm from the open position to the clamping position. In another embodiment (fig.200-208), Messerly teaches a clamp arm movable (fig.202; clamp 9030) relative to the ultrasonic blade (fig.202; end effector 905)  from an open position to a clamping .
Claim 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Taylor (US 2002/0143344) in further view of Rhee et al. (US 2018/0014846).
Regarding claim 7, 8, 16 and 17, Messerly in view Taylor does not teach wherein the distal horn is configured to communicate electrical energy at a first potential to the piezoelectric rod array; wherein the proximal hub is configured to communicate electrical energy at a second, different potential to the piezoelectric rod array. 
Rhee teaches a surgical instrument comprising transducer assembly 2500 that includes a conductive element 2514 may be connected to a high potential (second potential from the generator Rhee also teaches that the housing 2502 (around the distal horn) may be low potential (first potential) and provide a return path to the generator 102 (fig.26, see also [0121]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Messerly in view Taylor with the distal horn is configured to communicate electrical 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the amendments necessitated a new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TIGIST S DEMIE/Examiner, Art Unit 3794